IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. AP-76,713



                   EX PARTE JAMES DANIEL HARRIS, Applicant



              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 49,178-C IN THE 89TH DISTRICT COURT
                         FROM WICHITA COUNTY



       Per curiam.

                                        OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,

the clerk of the trial court transmitted to this Court this application for a writ of habeas

corpus. Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was

convicted of possession of a controlled substance and was sentenced to life imprisonment.

       In his writ application, Applicant contends his appellate counsel rendered ineffective

assistance because he failed to timely file a notice of appeal. Based on counsel’s affidavit

stating a calendaring error resulted in an untimely notice of appeal being filed, the trial court
                                                                                               2

recommends relief be granted. The recommendation is supported by the record. We therefore

hold that Applicant is entitled to the opportunity to file an out-of-time appeal from the

judgment of conviction in Cause No. 49,178-C from the 89th Judicial District Court of

Wichita County.

       Applicant is ordered returned to that time at which he may give a written notice of

appeal so that he may then, with the aid of counsel, obtain a meaningful appeal. Within ten

days of the issuance of this opinion, the trial court shall determine whether Applicant is

indigent. If Applicant is indigent and wishes to be represented by counsel, the trial court shall

immediately appoint an attorney to represent Applicant on direct appeal. All time limits shall

be calculated as if the sentence had been imposed on the date on which the mandate of this

Court issues. Should Applicant desire to prosecute an appeal, he must take affirmative steps

to file a written notice of appeal in the trial court within 30 days after the mandate of this

Court issues.




Delivered: January 11, 2012
Do Not Publish